Order entered May 26, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-01294-CV

                                 TOM KARTSOTIS, Appellant

                                                V.

  RICHARD L. BLOCH, INDIVIDUALLY AND AS A TRUSTEE OF THE RICHARD
  AND NANCY BLOCH FAMILY TRUST, AND NANCY BLOCH AS A TRUSTEE OF
        THE RICHARD AND NANCY BLOCH FAMILY TRUST, Appellees

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-11-04489

                                            ORDER
       We GRANT appellant’s May 21, 2015 unopposed second motion for an extension of

time to file a brief. Appellant shall file a brief by JUNE 26, 2015.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE